The law governing this appeal has recently been set out by us in our opinion in the case of Pair v. State, ante, p. 90,22 So.2d 100 — certiorari denied in same, 246 Ala. 672,22 So.2d 101.
Here, all that we deem wise or necessary to be said is that after a mature study of the evidence on which the adjudication below was made — which was, by the way, not adduced orally before the judge — we are of the opinion that the court would not sustain a "capital conviction" pronounced by a jury on same. Ex parte Sloane 95 Ala. 22, 11 So. 14; Ex parte McAnally 53 Ala. 495, 25 Am.Rep. 646.
It results that appellant is due to be released on bail. Pair v. State, supra.
The order and judgment of the lower court (judge of same) denying appellant bail is reversed; and it is here ordered and adjudged that appellant be admitted to bail in such reasonable amount as may be fixed by the circuit judge — no data being before us upon which to arrive at the amount of bail to be required.
The cause is remanded, that bail may be fixed and allowed as above — conditioned and approved as the law requires.
Reversed and remanded, with instructions.